Title: To James Madison from Edmund Pendleton, 10 September 1781
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Septr. 10, 1781
Very little important hath happened here, at least that has come to my knowledge, since the great event of the safe Arrival of the Fleet & Army of our good Ally in Chesapeake. It was supposed that Earl Cornwallis would, on their Arrival, have endeavoured to effect an escape to the Southward of James River; But whether the precautions taken by the Marquis to prevent him, or his confidence in his own Strength, or in being timely reinforced, influenced his stay, I know not, but so it is that he must now abide his fate at York Town, the French troops having landed at James Town & join’d the Marquis, so as to cut off his passage out of that neck so long as he is deprived of the dominion o’er the Waters; and tho’ he might cross his Army over into Gloucester, where we have a body of Militia, he could not that way expect to escape since tho’ they are not strong enough to oppose his Army in the field, they might harrass their March, until a sufficient force could get above them & take them in that Neck, but this I think they will not attempt, since by such a step they would immediately Sacrifise all their Vessels, which at present lie up York River above the Town.
I hear that a party of Militia a few nights agoe, took a small Picquet & 8 light horsemen between Williamsburg & York, since which it is said they have called in all their Picquets—& keep their swarm of Negroes busily employed in intrenching & Fortifying, I suppose they have gleaned all the provisions in that Neck; In Gloucester Our Militia have removed most of the Stock, & disrobe’d the Mills in their Neighbourhood, so that they will draw little supplies from thence, & I think can’t have any considerable stock, deserters say they are provided for six weeks only. We hear a large number of men are coming hither from the Northern Army. Our Mills are impressd to grind for them & our Allies, but a remarkable drought render most of them in these parts useless. We have Accounts from the Southward, that General Green’s Army was moving towards the Enemy on the 18th past, which if true, indicates an increase of his strength, or diminution of that of the Enemy, since on the 10th his army was only thought able to Act on the defensive. We expect here to have a busy Autumn, supposing this is to become the Seat of War since the Commander in Chief is to honour us with his presence; we are daily in expectation of his Arrival by land, tho’ we are told the Troops come by water down the Bay; I hope they will not [meet] with such a disappointment as the Marquis & his troops experienced in that voiage, tho’ we are told that the Enemy give out that a superior Fleet will soon drive off the French. Of such a Fleet at New York, we have various Accounts, some say they are 29 sail of the line, others 23 only, if the former, & they can all venture to leave that Station, I judge that the prior possession our friends have of the Bay, would quiet their apprehensions of danger from an Attack; But can they venture to draw all their Fleet from New York & leave the French Fleet behind them at Rhode Island? I think upon the whole that we must have this Army, which will go a good way towards destroying their American force, & give Us peace.
The French have Ld Rawdon, two Colonels & some other british officers taken on their passage from Charles Town to London. I am
Dr Sir Yr Affe & Obt Servt.
Edmd. Pendleton